Exhibit 10.14

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Settlement Agreement and Release of Claims (“AGREEMENT”), made and entered
into as of the day and date set forth below, by FLORA FISH, individually and as
Administratrix of the Estate of James Eugene Fish and the Estate of Jeffrey
Scott Fish (“RELEASOR”) to and in favor of BLACKROCK CAPITAL INVESTMENT
CORPORATION, f/k/a BLACKROCK KELSO CAPITAL CORPORATION, AND 52ND STREET
ADVISORS, LLC, f/k/a BLACKROCK KELSO CAPITAL ADVISORS, LLC (collectively,
“BLACKROCK”), witnesseth that:

RECITALS

WHEREAS, RELEASOR is a plaintiff in a lawsuit styled, “JERRY FISH, et al,
Plaintiffs, v. AL SOLUTIONS, INC., et al, Defendants,” Hancock County, West
Virginia Civil Action No. 11-C-88W (the “LITGATION”), consolidated with “RICHARD
T. SWAIN, et al., Plaintiffs, v. AL SOLUTIONS, INC., et al, Defendants,” Hancock
County, West Virginia Civil Action No. 11-C-90W (collectively the “CONSOLIDATED
LITIGATION”), alleging, among other things, wrongful death claims against
BLACKROCK as a result of an accident which took place on December 9, 2010;

WHEREAS, RELEASOR and BLACKROCK desire to resolve any and all matters and claims
arising out of the LITIGATION as between them;

NOW THEREFORE, in consideration of the promises, payments and covenants herein
set forth, and for other good and valuable consideration, the adequacy and
sufficiency of which are acknowledged by all parties, the parties hereby agree
as follows:



--------------------------------------------------------------------------------

AGREEMENT

 

  1. Conditions

The terms of this AGREEMENT are contingent on the court approving, to the extent
required, all of the settlements reached between BLACKROCK and the plaintiffs in
the CONSOLIDATED LITIGATION, and dismissal of RELEASOR’S claims in the
LITIGATION with prejudice.

 

  2. Payment

Within ten business days after the condition set forth in Paragraph 1 is met and
this AGREEMENT is signed, BLACKROCK shall cause to be paid to RELEASOR the sum
of Ten Million Three Hundred Twenty Thousand Dollars ($10,320,000.00), made
payable as directed by Addendum No. 1. RELEASOR shall be responsible for the
payment of any liens or charges against this payment.

 

  3. Release

RELEASOR, for herself and for her heirs, executors, administrators, personal
representatives, insurers, successors and assigns, and for the Estate of James
Eugene Fish and the Estate of Jeffrey Scott Fish, does hereby fully and
unconditionally release, acquit and forever discharge BLACKROCK CAPITAL
INVESTMENT CORPORATION, 52ND STREET ADVISORS, LLC, and any parents,
subsidiaries, divisions, affiliates, successors, predecessors, assignees,
agents, directors, officers, employees, attorneys, accountants, and any other
persons, firms, or entities in any way related to BLACKROCK (collectively, “the
BlackRock Entities”), jointly and severally, from any and all civil and/or
administrative actions, causes of action, proceedings, claims, demands, wrongful
death claims, rights, costs, loss of services, expenses, and compensation of any
kind or nature whatsoever, howsoever arising, known or unknown, suspected or
unsuspected, disclosed or undisclosed, absolute or contingent, whether asserted
in

 

2



--------------------------------------------------------------------------------

the LITIGATION or otherwise, that RELEASOR now has, may have or ever had, or may
at any time in the future have, against the BlackRock Entities, arising from or
in any way related to the incident of December 9, 2010 that is the subject of
the LITIGATION. The payment provided for in Paragraph 2 of this AGREEMENT is
accepted in full satisfaction, extinguishment and bar of all such causes of
action and claims against the BlackRock Entities arising from or relating to the
incident of December 9, 2010, including the claims and causes of action that are
the subject of the LITIGATION.

 

  4. Non-Admission

It is expressly understood and agreed that this AGREEMENT represents a
compromise of disputed claims. The payment and other considerations set forth
herein, including the mutual promises and agreements, do not constitute and are
not to be construed as an admission of liability, responsibility or fault by
BLACKROCK. BLACKROCK denies any and all negligence, liability, responsibility,
or fault in connection with the claimed personal injury or otherwise.

 

  5. Representations and Warranties

A. RELEASOR represents and warrants that no promise or inducement has been
offered except as herein set forth; that this AGREEMENT is executed without
reliance upon any statement or representation by the persons or parties released
or their representatives concerning the nature and extent of the injuries and/or
damages and/or legal liability therefor.

B. RELEASOR represents and warrants that she is of legal age, legally competent,
and authorized to execute this AGREEMENT.

C. RELEASOR represents and warrants that she is the sole owner of the claims for
damages allegedly suffered as a result of the events which are the subject
matter of the LITIGATION.

 

3



--------------------------------------------------------------------------------

D. RELEASOR represents and warrants that all medical, hospital and other
expenses arising out of the aforementioned accident, injury or event have been
paid or will be paid.

E. RELEASOR represents and warrants that any and all liens will be satisfied out
of the payment provided for in this AGREEMENT.

F. RELEASOR represents and warrants that no person, firm or corporation other
than RELEASOR and her attorneys of record, has any right to share in the payment
provided for in this AGREEMENT except as may be provided by the Court upon
approval of the wrongful death claims asserted by RELEASOR.

G. RELEASOR represents and warrants that no other person, firm, or entity has
the right to proceed by way of subrogation or otherwise against the parties
hereby released.

H. RELEASOR represents and acknowledges that the terms of this AGREEMENT have
been explained to her by her counsel of record.

The warranties and recitals contained herein are intended to be covenants of the
parties, are a material part of this agreement, and are intended to be binding
on the parties.

 

  6. Taxation

The parties acknowledge that BLACKROCK has made no representations regarding
state or federal taxation of any of the amounts provided for in this AGREEMENT,
including Addendum No. 1. The parties are relying solely on their own advisors
for assistance with issues of taxation. In the event that a question should
arise about the taxability of any portion of this settlement amount, each party
shall be responsible for paying its own tax obligations, as well as any
penalties, fines, attorneys’ fees, accountants’ fees, or any other such costs,
if any, that are incurred in the resolution of any question of taxability.

 

4



--------------------------------------------------------------------------------

  7. Confidentiality

From the date of the execution of this Agreement, RELEASOR agrees that the
amount, terms, and conditions of the settlement with BLACKROCK are confidential
except:

 

  a) as may be necessary to seek and obtain Court approval of any settlement
pursuant to W.Va. Code § 55-7-7, et seq. and W.Va. Code § 44-10-14 and including
disclosure to potential beneficiaries;

 

  b) to RELEASOR’S immediate family, her attorneys, tax preparers, financial
advisors, governmental agencies and/or courts of law each of whom shall be
informed of this confidentiality obligation and of his/her obligation to abide
by it;

 

  c) in response to a Court Order, directive or request as may otherwise be
required by law;

 

  d) to enforce the terms of this Agreement,

 

  e) to local, state or federal taxing authorities, state or federal security
regulatory authorities, lenders or auditors of counsel to the parties upon their
request;

 

  f) in any court proceeding in which RELEASOR’S financial status/rights is/are
at issue and it is necessary for RELEASOR to enforce and/or defend against any
claims, rights and/or positions he/she may have against parties other than
BLACKROCK; or

 

  g) to the extent disclosure is specifically consented to by both RELEASOR and
BLACKROCK;

 

5



--------------------------------------------------------------------------------

From the date of the execution of this Agreement, counsel for RELEASOR shall not
be permitted to identify BLACKROCK in any promotional or marketing material or
disclose the specific amounts paid by each defendant. Counsel for RELEASOR shall
be permitted to discuss the global resolution, including the total amount of the
global settlement, of the LITIGATION and CONSOLIDATED LITIGATION but if asked
specifically about BLACKROCK and/or the settlement with BLACKROCK, counsel shall
only be permitted to state: “All matters with BLACKROCK have been resolved and
I/we are not permitted to speak about the specifics of the settlement under the
terms and conditions of the settlement agreement.”

 

  8. Successors in Interest

This AGREEMENT is binding upon and shall inure to the benefit of the parties and
their respective successors, assigns, heirs, and representatives.

 

  9. Construction of Agreement

The wording of this AGREEMENT was prepared, reviewed and accepted by the parties
and their counsel prior to its execution. No party shall be entitled to have any
wording of this AGREEMENT construed against any other party in the event of any
dispute arising between them in connection with it.

 

  10. Entire Agreement

This AGREEMENT, and the stipulation for dismissal herein provided for,
constitute the sole, entire, and complete agreement of the parties relating in
any way to the subject matter hereof. No other statements, promises, or
representations have been made by any party to the other or relied upon, and no
consideration has been or is offered, expected, or held out other than as may be
expressly provided herein. All prior discussions and negotiations have been and
are merged and integrated into, and are superseded, by this AGREEMENT.

 

6



--------------------------------------------------------------------------------

  11. Execution in Counterpart

This AGREEMENT may be executed in counterpart, and each is effective as an
original.

IN WITNESS WHEREOF, this AGREEMENT has been signed by the RELEASOR as shown
below.

 

    /s/ Flora Fish

Flora Fish, individually and as Administratrix of the Estate of James Eugene
Fish and the Estate of Jeffrey Scott Fish

Taken, sworn to and subscribed before me, this 22nd day of November, 2016.

 

    /s/ Mitchell E. Spurlock

Notary Public

My Commission Expires: April 12, 2021

 

7



--------------------------------------------------------------------------------

BLACKROCK CAPITAL INVESTMENT CORPORATION, f/k/a BLACKROCK KELSO CAPITAL
CORPORATION and 52ND STREET ADVISORS, LLC, f/k/a BLACKROCK KELSO CAPITAL
ADVISORS, LLC By:  

    /s/ Donna Milia

Taken, sworn to and subscribed before me, this 22nd day of November, 2016.

 

    /s/ Nancy Rogan

Notary Public

My Commission Expires: December 27, 2017

 

8



--------------------------------------------------------------------------------

Addendum No. 1

This Addendum No. 1 (“Addendum”) is entered into by the above-referenced parties
and is hereby incorporated into the Settlement Agreement and Release of Claims
signed in this matter.

Payments

The total consideration set forth in both Settlement Agreement and Release of
Claims, specifically TEN MILLION THREE HUNDRED TWENTY THOUSAND Dollars
($10,320,000.00), shall be paid as set forth below:

A. Payments due at the time of settlement as follows:

$8,549,176.00 up-front cash, inclusive of attorney fees and expenses

B(1). $550,000.00 of the above-referenced consideration shall be used to fund
the following Periodic Payments to Jerry Fish, to be paid by the appropriate
Assignee as per the Consent to Qualified Assignment and the Right to Purchase an
Annuity paragraphs below:

$2,011.26, monthly, guaranteed for thirty (30) years and continuing for life,
beginning March 15, 2017.

B(2). $552,097.00 of the above-referenced consideration shall be used to fund
the following Periodic Payments to William Fish, to be paid by the appropriate
Assignee as per the Consent to Qualified Assignment and the Right to Purchase an
Annuity paragraphs below:

$2,500.00, monthly, guaranteed for twenty (20) years only, beginning March 1,
2017.

$50,000.00 guaranteed lump sum payable November 12, 2024.

$50,000.00 guaranteed lump sum payable April 16, 2033.

B(3). $668,727.00 of the above-referenced consideration shall be used to fund
the following Periodic Payments to Russell Fish, to be paid by the appropriate
Assignee as per the Consent to Qualified Assignment and the Right to Purchase an
Annuity paragraphs below:

$3,500.00, monthly, guaranteed for twenty (20) years only, beginning March 1,
2017.

 

9



--------------------------------------------------------------------------------

Jerry Fish, William Fish, and Russell Fish may each hereinafter be referred to
as a “Payee.” All periodic payments listed in Sections B(1), B(2), and B(3)
above shall be referred to as the “Periodic Payments.”

All sums set forth herein constitute damages on account of personal physical
injuries or physical sickness, within the meaning of Section 104(a)(2) of the
Internal Revenue Code of 1986, as amended.

Any Periodic Payments to be made after the death of any Payee pursuant to the
terms of this Addendum shall be made to the Estate of said Payee or to such
person or entity as shall be designated in writing to the appropriate Assignee.
If no person or entity is so designated by Payee, or if the person designated is
not living at the time of said Payee’s death, such payments shall be made to the
Estate of said Payee. No such designation, nor any revocation thereof, shall be
effective unless it is in writing and delivered to the Assignee. The designation
must be in a form acceptable the Assignee before such payments are made.

Rights to Payments

RELEASORS acknowledge that the Periodic Payments cannot be accelerated,
deferred, increased or decreased by the RELEASORS or any Payee; nor shall the
RELEASORS or any Payee have the power to sell, mortgage, encumber, or anticipate
the Periodic Payments, or any part thereof, by assignment or otherwise.

Consent to Qualified Assignment

RELEASORS acknowledge and agree that BLACKROCK will make a “qualified
assignment” within the meaning of Section 130(c) of the Internal Revenue Code of
1986, as amended, of BLACKROCK’s liability to make the Periodic Payments set
forth in Section B(1)

 

10



--------------------------------------------------------------------------------

above to New York Life Insurance and Annuity Corporation (NYLIAC) (“the NYLIAC
Assignee”). Additionally, RELEASORS acknowledge and agree that BLACKROCK will
make a “qualified assignment” within the meaning of Section 130(c) of the
Internal Revenue Code of 1986, as amended, of BLACKROCK’s liability to make the
Periodic Payments set forth in Sections B(2) and B(3) above to Liberty
Assignment Corporation (“the LAC Assignee”). The Assignees’ obligation for
payment of the Periodic Payments shall be no greater than that of BLACKROCK
(whether by judgment or agreement) immediately preceding the assignment of the
Periodic Payments obligation.

Any such assignments shall be accepted by the RELEASORS without right of
rejection and shall completely release and discharge BLACKROCK from the Periodic
Payments obligation assigned to the Assignees. The RELEASORS recognize that the
Assignees shall be the sole obligors with respect to the Periodic Payments
obligation, and that all other releases with respect to the Periodic Payments
obligation that pertain to the liability of BLACKROCK shall thereupon become
final, irrevocable and absolute.

Right to Purchase an Annuity

The NYLIAC Assignee reserves the right to fund the liability to make the
Periodic Payments set forth in Section B(1) above through the purchase of an
annuity policy from the New York Life Insurance Company (an “Annuity Issuer”).
Additionally, the LAC Assignee reserves the right to fund the liability to make
the Periodic Payments set forth in Sections B(2) and B(3) above through the
purchase of annuity policies from the Liberty Life Assurance Company of Boston
(an “Annuity Issuer”). The Assignees shall be the sole owners of the annuity
policies and shall have all rights of ownership. The Assignees may have the
Annuity Issuers mail payments directly to the Payees. The Payees shall each be
responsible for maintaining a current mailing address with the Annuity Issuers.

 

11



--------------------------------------------------------------------------------

Discharge of Obligation

The obligation of the Assignees to make each Periodic Payment shall be
discharged upon the mailing of a valid check in the amount of such payment to
the designated address of the Payees, or the deposit by electronic funds
transfer in the amount of such payment to an account designated by the Payees.

This Addendum shall become effective immediately following execution of the
Settlement Agreement and Release of Claims.

 

12